ON MOTION EOR REHEARING.
Hooper, J.
In a motion for a rehearing counsel for plaintiff in error state that “this case was contested for the purpose of securing a ruling on whether a strain occurring during the regular work which produced a hernia was compensable.” It is pointed out that the full commission in its award stated as follows: “In the opinion of the full commission a strain occurring while an employee is engaged in heavy manual labor is in itself' an accident;” and we are requested to decide that abstract question of law or to certify it to the Supreme Court so that any conflict which might exist between the ruling in this case and the ruling in the Westbrook case by the other division of this court might be removed. We are conscious of the fact that it is desirable to have the foregoing question decided uniformly by both divisions of this court, in order to prevent confusion and uncertainty; but the case at bar does not afford an opportunity for so doing. The testimony upon which the full commission based its award was undisputed, and authorized the *488finding in favor of the claimant. The award of the full commission, following the portion above quoted, continued as follows “Under the stress of heavy manual labor the employee may easily, without knowledge on his part, place himself in such an awkward position that a heavy strain will produce a hernia. Such an injury frequently occurs in that manner. The full commission is of the opinion that the sirwin in this case was an accident within the meaning of the workmen’s compensation act, and so finds.” (Italics ours.) The full commission intimates, and we rule, that the “awkward position” under the record in this case was brought about in an accidental manner, and was apparently the cause of the strain which produced the hernia. Had there been any material conflict in the testimony before the commission, we would (as counsel for plaintiff in error request) have to look solely to the findings of fact by the commission upon such disputed questions; but where the evidence before the industrial commission is undisputed, a different rule obtains, and we “will consider the evidence as if it were the findings of fact.” See Prouse v. Industrial Commission, 69 Colo. 382 (194 Pac. 625), cited with approval in Southeastern Express Co. v. Edmondson, 30 Ga. App. 697, 700 (119 S. E. 39).
The opinion in this case, as originally written, has been changed in some respects since the motion for a rehearing was filed.

Rehearing denied.

Broyles, G. J., and Lulce, J., concur.